Appeal by defendant from a judgment, of the County-Court, Nassau County, rendered February 19, 1965, convicting him of attempted burglary in the third degree, upon a plea of guilty, and imposing sentence *656upon him as a third felony offender. By order of this court, dated December 13, 1905 (People v. Rosen, 24 A D 2d 1009), this action was remitted to the trial court for the purpose of making a decision stating, either by findings or in an opinion, the facts upon which it relied in denying defendant’s pretrial motion to suppress a confession, pending which the appeal has been held in abeyance. The requested decision was made and an order was entered March 23, 1966 thereon. Judgment and order affirmed. The decision fully meets our requirements. The record establishes the voluntariness of the confession beyond a reasonable doubt. Beldock, P. J., Ughetta, Christ, Hill and Benjamin, JJ., concur.